

115 S845 IS: Protecting Sensitive Locations Act
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 845IN THE SENATE OF THE UNITED STATESApril 5 (legislative day, April 4), 2017Mr. Blumenthal (for himself, Ms. Hirono, Mr. Franken, Mr. Kaine, Mr. Merkley, Mrs. Gillibrand, Ms. Harris, Mr. Markey, Mr. Booker, Ms. Warren, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo protect sensitive community locations from harmful immigration enforcement action, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Sensitive Locations Act. 2.Powers of immigration officers and employees at sensitive locationsSection 287 of the Immigration and Nationality Act (8 U.S.C. 1357) is amended by adding at the end the following:
			
 (i)(1)In this subsection: (A)The term appropriate committees of Congress means—
 (i)the Committee on Homeland Security and Governmental Affairs of the Senate; (ii)the Committee on the Judiciary of the Senate;
 (iii)the Committee on Homeland Security of the House of Representatives; and (iv)the Committee on the Judiciary of the House of Representatives.
 (B)The term enforcement action— (i)means an apprehension, arrest, interview, request for identification, search, or surveillance for the purposes of immigration enforcement; and
 (ii)includes an enforcement action at, or focused on, a sensitive location that is part of a joint case led by another law enforcement agency.
 (C)The term exigent circumstances means a situation involving— (i)the imminent risk of death, violence, or physical harm to any person or property, including a situation implicating terrorism or the national security of the United States;
 (ii)the immediate arrest or pursuit of a dangerous felon, terrorist suspect, or other individual presenting an imminent danger; or
 (iii)the imminent risk of destruction of evidence that is material to an ongoing criminal case. (D)The term prior approval means—
 (i)in the case of officers and agents of U.S. Immigration and Customs Enforcement, prior written approval to carry out an enforcement action involving a specific individual or individuals authorized by—
 (I)the Assistant Director of Operations, Homeland Security Investigations; (II)the Executive Associate Director of Homeland Security Investigations;
 (III)the Assistant Director for Field Operations, Enforcement and Removal Operations; or (IV)the Executive Associate Director for Field Operations, Enforcement and Removal Operations;
 (ii)in the case of officers and agents of U.S. Customs and Border Protection, prior written approval to carry out an enforcement action involving a specific individual or individuals authorized by—
 (I)a Chief Patrol Agent; (II)the Director of Field Operations;
 (III)the Director of Air and Marine Operations; or (IV)the Internal Affairs Special Agent in Charge; and
 (iii)in the case of other Federal, State, or local law enforcement officers, to carry out an enforcement action involving a specific individual or individuals authorized by—
 (I)the head of the Federal agency carrying out the enforcement action; or (II)the head of the State or local law enforcement agency carrying out the enforcement action.
 (E)The term sensitive location includes all of the physical space located within 1,000 feet of— (i)any medical treatment or health care facility, including any hospital, doctor’s office, accredited health clinic, alcohol or drug treatment center, or emergent or urgent care facility;
 (ii)any public or private school, including any known and licensed day care facility, preschool, other early learning program facility, primary school, secondary school, postsecondary school (including colleges and universities), or other institution of learning (including vocational or trade schools);
 (iii)any scholastic or education-related activity or event, including field trips and interscholastic events;
 (iv)any school bus or school bus stop during periods when school children are present on the bus or at the stop;
 (v)any organization that— (I)assists children, pregnant women, victims of crime or abuse, or individuals with significant mental or physical disabilities; or
 (II)provides disaster or emergency social services and assistance; (vi)any church, synagogue, mosque, or other place of worship, including buildings rented for the purpose of religious services, retreats, counseling, workshops, instruction, and education;
 (vii)any Federal, State, or local courthouse, including the office of an individual’s legal counsel or representative, and a probation, parole, or supervised release office;
 (viii)the site of a funeral, wedding, or other religious ceremony or observance; (ix)any public demonstration, such as a march, rally, or parade;
 (x)any domestic violence shelter, rape crisis center, supervised visitation center, family justice center, or victim services provider; or
 (xi)any other location specified by the Secretary of Homeland Security for purposes of this subsection.
 (2)(A)An enforcement action may not take place at, or be focused on, a sensitive location unless— (i)the action involves exigent circumstances; and
 (ii)prior approval for the enforcement action was obtained from the appropriate official. (B)If an enforcement action is initiated pursuant to subparagraph (A) and the exigent circumstances permitting the enforcement action cease, the enforcement action shall be discontinued until such exigent circumstances reemerge.
 (C)If an enforcement action is carried out in violation of this subsection— (i)no information resulting from the enforcement action may be entered into the record or received into evidence in a removal proceeding resulting from the enforcement action; and
 (ii)the alien who is the subject of such removal proceeding may file a motion for the immediate termination of the removal proceeding.
 (3)(A)This subsection shall apply to any enforcement action by officers or agents of the Department of Homeland Security, including—
 (i)officers or agents of U.S. Immigration and Customs Enforcement; (ii)officers or agents of U.S. Customs and Border Protection; and
 (iii)any individual designated to perform immigration enforcement functions pursuant to subsection (g).
 (B)While carrying out an enforcement action at a sensitive location, officers and agents referred to in subparagraph (A) shall make every effort—
 (i)to limit the time spent at the sensitive location;
 (ii)to limit the enforcement action at the sensitive location to the person or persons for whom prior approval was obtained; and
 (iii)to conduct themselves discreetly. (C)If, while carrying out an enforcement action that is not initiated at or focused on a sensitive location, officers or agents are led to a sensitive location, and no exigent circumstance and prior approval with respect to the sensitive location exists, such officers or agents shall—
 (i)cease before taking any further enforcement action;
 (ii)conduct themselves in a discreet manner;
 (iii)maintain surveillance; and (iv)immediately consult their supervisor in order to determine whether such enforcement action should be discontinued.
 (D)The limitations under this paragraph shall not apply to the transportation of an individual apprehended at or near a land or sea border to a hospital or health care provider for the purpose of providing medical care to such individual.
 (4)(A)Each official specified in subparagraph (B) shall ensure that the employees under his or her supervision receive annual training on compliance with—
 (i)the requirements under this subsection in enforcement actions at or focused on sensitive locations and enforcement actions that lead officers or agents to a sensitive location; and
 (ii)the requirements under section 239 of this Act and section 384 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367).
 (B)The officials specified in this subparagraph are— (i)the Chief Counsel of U.S. Immigration and Customs Enforcement;
 (ii)the Field Office Directors of U.S. Immigration and Customs Enforcement; (iii)each Special Agent in Charge of U.S. Immigration and Customs Enforcement;
 (iv)each Chief Patrol Agent of U.S. Customs and Border Protection; (v)the Director of Field Operations of U.S. Customs and Border Protection;
 (vi)the Director of Air and Marine Operations of U.S. Customs and Border Protection; (vii)the Internal Affairs Special Agent in Charge of U.S. Customs and Border Protection; and
 (viii)the chief law enforcement officer of each State or local law enforcement agency that enters into a written agreement with the Department of Homeland Security pursuant to subsection (g).
 (5)The Secretary of Homeland Security shall modify the Notice to Appear form (I–862)— (A)to provide the subjects of an enforcement action with information, written in plain language, summarizing the restrictions against enforcement actions at sensitive locations set forth in this subsection and the remedies available to the alien if such action violates such restrictions;
 (B)so that the information described in subparagraph (A) is accessible to individuals with limited English proficiency; and
 (C)so that subjects of an enforcement action are not permitted to verify that the officers or agents that carried out such action complied with the restrictions set forth in this subsection.
 (6)(A)The Director of U.S. Immigration and Customs Enforcement and the Commissioner of U.S. Customs and Border Protection shall each submit an annual report to the appropriate committees of Congress that includes the information set forth in subparagraph (B) with respect to the respective agency.
 (B)Each report submitted under subparagraph (A) shall include, with respect to the submitting agency during the reporting period—
 (i)the number of enforcement actions that were carried out at, or focused on, a sensitive location; (ii)the number of enforcement actions in which officers or agents were subsequently led to a sensitive location; and
 (iii)for each enforcement action described in clause (i) or (ii)—
 (I)the date on which it occurred; (II)the specific site, city, county, and State in which it occurred;
 (III)the components of the agency involved in the enforcement action; (IV)a description of the enforcement action, including the nature of the criminal activity of its intended target;
 (V)the number of individuals, if any, arrested or taken into custody; (VI)the number of collateral arrests, if any, and the reasons for each such arrest;
 (VII)a certification whether the location administrator was contacted before, during, or after the enforcement action; and
 (VIII)the percentage of all of the staff members and supervisors reporting to the officials listed in paragraph (4)(B) who completed the training required under paragraph (4)(A).
 (7)Nothing in the subsection may be construed— (A)to affect the authority of Federal, State, or local law enforcement agencies—
 (i)to enforce generally applicable Federal or State criminal laws unrelated to immigration; or
 (ii)to protect residents from imminent threats to public safety; or (B)to limit or override the protections provided in—
 (i)section 239; or (ii)section 384 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367)..